        Case 1:17-cr-00288-LJO Document 54 Filed 08/04/20 Page 1 of 2

 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     JAMES GLASS
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                         Case No. 1:17-CR-00288-NONE
10
                         Plaintiff                      STIPULATION AND PROPOSED ORDER
11                                                      TO CONTINUE STATUS CONFERENCE
      JAMES GLASS,
12                                                      (Doc. 53)
                         Defendant.
13

14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE JUDGE
     JENNIFER L. THURSTON; ANGELA L. SCOTT, ASSISTANT UNITED STATES
16   ATTORNEY; AND JULIE MARTIN, SENIOR UNITED STATES PROBATION OFFICER:
17
     COMES NOW Defendant, JAMES GLASS, by and through his attorney of record, EMILY
18
     DELEON, hereby requesting that the Status Conference currently set for Thursday, August 6,
19
     2020 be continued to Thursday, August 20, 2020. The defense requires additional time to consult
20
     with Mr. Glass and research treatment options. The defense would continue to submit as to the
21
     issue of detention and will file for Bail Review if there is new information relevant to detention.
22

23   IT IS SO STIPULATED.
24
                                                                    Respectfully Submitted,
25   DATED: 08/04/20                                                /s/ Emily Deleon______
26                                                                  EMILY DELON
                                                                    Attorney for Defendant
27                                                                  JAMES GLASS

28
                                                        1
        Case 1:17-cr-00288-LJO Document 54 Filed 08/04/20 Page 2 of 2

 1   DATED: 08/04/20                                   /s/ Angela L. Scott____
                                                       ANGELA L. SCOTT
 2                                                     Assistant U.S. Attorney
 3

 4

 5                                 [PROPOSED] ORDER
 6
     IT IS SO ORDERED that the STATUS CONFERENCE set for August 6, 2020 be moved to
 7
     August 20, 2020.
 8

 9
     IT IS SO ORDERED.
10
        Dated:    August 4, 2020                     /s/ Jennifer L. Thurston
11                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              2
